



















--------------------------------------------------------------------------------







TERM LOAN AGREEMENT




dated as of August 14, 2013




among




AVISTA CORPORATION,
as Borrower,




THE LENDERS PARTY HERETO




and




UNION BANK, N.A.,
as Administrative Agent







--------------------------------------------------------------------------------







UNION BANK, N.A.
Lead Arranger and Book Manager



--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
Page
ARTICLE I DEFINITIONS
1
 
Section 1.01
 
Defined Terms
1
 
Section 1.02
 
Terms Generally
8
 
 
 
 
 
ARTICLE II THE LOANS
9
 
Section 2.01
 
Loans
9
 
Section 2.02
 
Repayment of Loans; Evidence of Debt
9
 
Section 2.03
 
Fees
10
 
Section 2.04
 
Interest on Loans
10
 
Section 2.05
 
Default Interest
10
 
Section 2.06
 
Prepayment
11
 
Section 2.07
 
Reserve Requirements; Change in Circumstances
11
 
Section 2.08
 
Indemnity
12
 
Section 2.09
 
Pro Rata Treatment
13
 
Section 2.10
 
Sharing of Setoffs
13
 
Section 2.11
 
Payments
13
 
Section 2.12
 
Taxes
14
 
Section 2.13
 
Assignment of Loans under Certain Circumstances
16
 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
17
 
Section 3.01
 
Organization; Powers
17
 
Section 3.02
 
Authorization
17
 
Section 3.03
 
Enforceability
18
 
Section 3.04
 
Governmental Approvals
18
 
Section 3.05
 
Financial Statements
18
 
Section 3.06
 
No Material Adverse Change
18
 
Section 3.07
 
Litigation; Compliance with Laws
18
 
Section 3.08
 
Federal Reserve Regulations
19
 
Section 3.09
 
Investment Company Act
19
 
Section 3.10
 
No Material Misstatements
19
 
Section 3.11
 
Employee Benefit Plans
19
 
Section 3.12
 
Environmental and Safety Matters
19
 
Section 3.13
 
Significant Subsidiaries
20
 
 
 
 
 
ARTICLE IV CONDITIONS TO BORROWING
20
 
Section 4.01
 
Borrowing
20
 
 
 
 
 


i

--------------------------------------------------------------------------------




ARTICLE V AFFIRMATIVE COVENANTS
22
 
Section 5.01
 
Existence; Businesses and Properties
23
 
Section 5.02
 
Insurance
23
 
Section 5.03
 
Taxes and Obligations
24
 
Section 5.04
 
Financial Statements, Reports, Etc.
24
 
Section 5.05
 
Litigation and Other Notices
25
 
Section 5.06
 
ERISA
25
 
Section 5.07
 
Maintaining Records; Access to Properties and Inspections
26
 
Section 5.08
 
Use of Proceeds
26
 
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
26
 
Section 6.01
 
Liens
26
 
Section 6.02
 
Sale-Leaseback Transactions
29
 
Section 6.03
 
Mergers, Consolidations and Acquisitions
29
 
Section 6.04
 
Disposition of Assets
30
 
Section 6.05
 
Consolidated Total Debt to Consolidated Total Capitalization Ratio
31
 
Section 6.06
 
Public Utility Regulatory Borrowing Limits
31
 
 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
31
 
 
 
 
 
ARTICLE VIII RELEASE OF COLLATERAL
34
 
Section 8.01
 
Release upon Termination and Repayment
34
 
 
 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
34
 
Section 9.01
 
Appointment and Powers
34
 
Section 9.02
 
Limitation on Liability
34
 
Section 9.03
 
Other Transactions with Borrower, Etc.
35
 
Section 9.04
 
Reimbursement; Indemnification
35
 
Section 9.05
 
Absence of Reliance
36
 
Section 9.06
 
Resignation of Administrative Agent
36
 
Section 9.07
 
Removal of Lender
36
 
 
 
 
 
ARTICLE X MISCELLANEOUS
37
 
Section 10.01
 
Notices
37
 
Section 10.02
 
Survival of Agreement
38
 
Section 10.03
 
Binding Effect
38
 
Section 10.04
 
Successors and Assigns
38
 
Section 10.05
 
Expenses; Indemnity, Damage Waiver
40
 
Section 10.06
 
Right of Setoff
42
 
Section 10.07
 
Applicable Law
42
 
Section 10.08
 
Waivers; Amendment
42
 
Section 10.09
 
Interest Rate Limitation
43


ii

--------------------------------------------------------------------------------




 
Section 10.10
 
Entire Agreement
43
 
Section 10.11
 
Waiver of Jury Trial
43
 
Section 10.12
 
Severability
43
 
Section 10.13
 
Counterparts
43
 
Section 10.14
 
Headings
44
 
Section 10.15
 
Jurisdiction; Consent to Service of Process
44
 
Section 10.16
 
USA Patriot Act Notification
44
 
 
 
 
 
 
Exhibit A
 
Form of Note
 
 
Exhibit B
 
Form of Assignment and Assumption
 
 
Exhibit C
 
Form of Administrative Questionnaire
 
 
 
 
 
 
 
Schedule 2.01
 
Names, Addresses and Loan Amounts of Initial Lenders
 
 
Schedule 3.13
 
Significant Subsidiaries
 
 
Schedule 4.01(c)(ii)
 
Required Governmental Approvals
 
 
Schedule 6.01
 
Existing Secured Indebtedness
 


iii

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT, dated as of August 14, 2013, among AVISTA CORPORATION, a
Washington corporation, the Lenders listed in Schedule 2.01 and UNION BANK,
N.A., as Administrative Agent.


The Borrower has requested that the Lenders agree to make term loans in the
aggregate principal amount of $90,000,000. The proceeds of such loans are to be
used for general corporate purposes.


In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:


Article I
DEFINITIONS


Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“Administrative Agent” shall mean Union Bank, as administrative agent for the
Lenders under the Loan Documents, and any successor Administrative Agent
appointed pursuant to Section 9.06.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit C.


“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.


“Agreement” shall mean this Agreement, including all exhibits and schedules
hereto.


“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee in the form of Exhibit B or
such other form as shall be approved by the Administrative Agent.


“Attributable Debt” shall mean, in connection with any Sale-Leaseback, the
present value (discounted in accordance with GAAP at the discount rate implied
in the lease) of the obligations of the lessee for rental payments during the
term of the lease.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.


“Bond Delivery Agreement” shall mean the Bond Delivery Agreement, dated as of
the date hereof, between the Borrower and the Administrative Agent.





--------------------------------------------------------------------------------




“Borrower” shall mean Avista Corporation, a Washington corporation, and its
successors and assigns.


“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of California or the State of New York) on which
banks are open for business in Los Angeles and New York City.


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; provided, that no
event described in clause (a) or clause (b) shall constitute a “Change in
Control” if, immediately after giving effect to the transaction that would
otherwise constitute a Change in Control, the Senior Debt Rating assigned by two
nationally recognized credit rating agencies is equal to or higher than Lowest
Investment Grade.


“Closing Date” shall mean August 14, 2013.


“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.


“Consolidated Total Capitalization” on any date means the sum, without
duplication, of the following with respect to the Borrower and its consolidated
Subsidiaries: (a) total capitalization as of such date, as determined in
accordance with GAAP, (b) the current portion of liabilities which as of such
date would be classified in whole or part as long-term debt in accordance with
GAAP (it being understood that the noncurrent portion of such liabilities is
included in the total capitalization referred to in clause (a)), (c) all
obligations as lessee which, in accordance with GAAP, are capitalized as
liabilities (including the current portion thereof), and (d) all other
liabilities which would be classified as short-term debt in accordance with
GAAP.


“Consolidated Total Debt” on any date means the sum, without duplication, of the
following with respect to the Borrower and its consolidated Subsidiaries:
(a) all liabilities which as of such date would be classified in whole or in
part as long-term debt in accordance with GAAP (including the current portion
thereof), (b) all obligations as lessee which, in accordance with GAAP, are
capitalized as liabilities (including the current portion thereof), (c) all
other liabilities which

2

--------------------------------------------------------------------------------




would be classified as short-term debt in accordance with GAAP, and (d) all
Guarantees of or by the Borrower.


“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.


“dollars” or “$” shall mean lawful money of the United States of America.


“Electronic Delivery” shall have the meaning assigned to such term in Section
5.04(a).


“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States of America, or any state thereof, and having a combined
capital and surplus of at least $100,000,000 or the obligations of which are
directly guaranteed by a financial institution organized under the laws of the
United States of America, or any state thereof, and having a combined capital
and surplus of at least $100,000,000; (b) a commercial bank organized under the
laws of any other country that is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America; (c) a person that is (i) a subsidiary of a Lender, (ii) a subsidiary of
a person of which a Lender is a subsidiary or (iii) a person of which a Lender
is a subsidiary; or (d) another Lender; provided, however, that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.


“Equity Interests” shall mean shares of stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a person, and all options, warrants or other
rights to acquire any such equity ownership interests in a person.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.


“Event of Default” shall have the meaning assigned to such term in Article VII.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially

3

--------------------------------------------------------------------------------




more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.


“Fees” shall mean the fees referred to in Section 2.03.


“Financial Officer” of any corporation shall mean the chief financial officer or
treasurer of such corporation.


“First Mortgage” shall mean the Mortgage and Deed of Trust dated as of June 1,
1939, made by the Borrower in favor of Citibank, N.A., as successor trustee, as
the same has been amended, modified or supplemented to date and as the same may
be further amended, modified or supplemented from time to time hereafter.
 
“First Mortgage Bond” shall mean (a) a first mortgage bond of the Fifty-sixth
Series issued to the Administrative Agent on the Closing Date under a
supplemental indenture to the First Mortgage, in the principal amount of
$90,000,000, and/or (b) any first mortgage bond issued under a supplemental
indenture to the First Mortgage in addition to, or in substitution for, a first
mortgage bond previously delivered to the Administrative Agent pursuant to this
Agreement.


“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.


“Governmental Authority” shall mean, whether domestic or foreign, any national,
federal, state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory agency,
authority, instrumentality, body or entity, including any central bank and any
comparable authority.


“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or to advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) to purchase property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional-sale or other title-retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred

4

--------------------------------------------------------------------------------




purchase price of property or services (other than trade payables incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited, if such obligations are without recourse to such person, to the lesser
of the principal amount of such Indebtedness or the fair-market value of such
property, (g) all Guarantees by such person of Indebtedness of others, (h) all
Capital Lease Obligations of such person, (i) all obligations of such person in
respect of interest rate protection agreements, foreign currency exchange
agreements or other interest or exchange rate hedging arrangements (the amount
of any such obligation to be the amount that would be payable upon the
acceleration, termination or liquidation thereof) and (j) all obligations of
such person as an account party in respect of letters of credit and bankers’
acceptances. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner.


“Interest Payment Date” shall mean the quarterly date falling on each February
14, May 14, August 14 and November 14, commencing on November 14, 2013 and
ending on the Maturity Date.


“Lender” shall mean (a) each person listed on Schedule 2.01 and (b) any person
that is assigned any or all of the rights or obligations of a Lender pursuant to
Section 10.04.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional-sale agreement,
capital lease or title-retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.


“Loan Documents” shall mean this Agreement, the First Mortgage Bond, the First
Mortgage, the Supplemental Indenture, the Bond Delivery Agreement, any Notes and
the agreement between the Borrower and the Administrative Agent referred to in
Section 2.03(a).


“Loans” shall mean loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Lowest Investment Grade” shall mean that the Senior Debt Rating assigned to the
applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the lowest rating granted by
the applicable credit-rating agency which is generally treated as “investment
grade” in the ratings regime of that credit-rating agency.


“Margin Stock” shall have the meaning given such term under Regulation U.


“Material Adverse Effect” shall mean an effect on the business, assets,
operations or financial condition of the Borrower and the Subsidiaries taken as
a whole which could reasonably be expected to have a material adverse effect on
the creditworthiness of the Borrower.



5

--------------------------------------------------------------------------------




“Maturity Date” shall mean August 14, 2016.


“Notes” shall mean any promissory notes of the Borrower, substantially in the
form of Exhibit A, evidencing Loans, as may be delivered pursuant to
Section 2.02.


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.


“person” shall mean (a) a corporation, association, partnership, trust, limited
liability company, organization, business or individual or (b) a Governmental
Authority.


“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any ERISA Affiliate.


“Pro Rata Share” shall mean, with respect to any Lender, the percentage of the
aggregate outstanding principal amount of the Loans represented by the
outstanding principal amount of such Lender’s Loan.


“Register” shall have the meaning given to such term in Section 10.04(c).


“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).


“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
representing more than 50.0% of the aggregate Loans outstanding.
 
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.



6

--------------------------------------------------------------------------------




“RTO Transaction” shall mean any sale, transfer or other disposition of
transmission assets entered into in connection with the formation of a regional
transmission organization pursuant to or in a manner consistent with regulatory
requirements applicable to the Borrower.


“Sale-Leaseback” shall mean any arrangement whereby any person shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.


“Second Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is one level higher than
Lowest Investment Grade.


“Senior Debt Rating” means, as of any date of determination, as of the close of
business on such date, (a) if the obligations of the Borrower under this
Agreement are secured by the First Mortgage and are not rated, the rating
assigned to the Borrower’s most senior secured long-term public Indebtedness
(without credit enhancement), (b) if such obligations are not secured by the
First Mortgage and are not rated, the rating assigned to the Borrower’s most
senior unsecured long-term public Indebtedness (without credit enhancement) and
(c) if such obligations are rated, the rating assigned to such obligations
(without credit enhancement), in each such case by a nationally recognized
credit-rating agency designated by the Borrower, reasonably approved by the
Administrative Agent and not objected to by the Required Lenders within five
Business Days following notice of such designation. Notwithstanding the
foregoing, (i) if the Senior Debt Rating(s) assigned by any of the other
nationally recognized credit-rating agencies is or are different from the Senior
Debt Rating assigned by the agency designated by the Borrower and the ratings
(including that of the agency designated by the Borrower) are split by just one
level, then the higher rating will apply, and (ii) if the ratings (including
that of the agency designated by the Borrower) are split by more than one level,
then the level that is one level below the highest rating will apply.


“Significant Subsidiary” shall mean a Subsidiary meeting any one of the
following conditions: (a) the investments in and advances to such Subsidiary by
the Borrower and the other Subsidiaries, if any, as at the end of the Borrower’s
latest fiscal quarter exceeded 10% of the total assets of the Borrower and its
Subsidiaries at such date, computed and consolidated in accordance with GAAP; or
(b) the Borrower’s and the other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subsidiary as at the end of the
Borrower’s latest fiscal quarter exceeded 10% of the total assets of the
Borrower and its Subsidiaries at such date, computed and consolidated in
accordance with GAAP; or (c) the equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principles of such Subsidiary (excluding amounts attributable to any
minority interests therein) for the period of four consecutive fiscal quarters
ending at the end of the Borrower’s latest fiscal quarter exceeded 10% of such
income of the Borrower and its Subsidiaries for such period, computed and
consolidated in accordance with GAAP; or (d) such Subsidiary is the parent of
one or more

7

--------------------------------------------------------------------------------




Subsidiaries and together with such Subsidiaries would, if considered in the
aggregate, constitute a Significant Subsidiary.


“subsidiary” shall mean, for any person (the “Parent”), any corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, limited liability company, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) are at the time directly or
indirectly owned or controlled by the Parent or one or more of its subsidiaries
or by the Parent and one or more of its subsidiaries.


“Subsidiary” shall mean a subsidiary of the Borrower.


“Supplemental Indenture” shall mean (a) the Fifty-fifth Supplemental Indenture,
dated as of August 1, 2013, between the Borrower and Citibank, N.A., as trustee
under the First Mortgage, and/or (b) any supplemental indenture to the First
Mortgage, in form and substance satisfactory to the Administrative Agent,
pursuant to which a first mortgage bond is issued in addition to, or in
substitution for, a first mortgage bond previously delivered to the
Administrative Agent pursuant to this Agreement.


“Transactions” shall have the meaning assigned to such term in Section 3.02.


“Transferee” shall have the meaning assigned to such term in Section 2.12(a).


“Union Bank” shall mean Union Bank, N.A.


Section 1.02    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP as in effect at that time.
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.04
shall be prepared in accordance with GAAP as in effect at the time of such
preparation, and calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
conformity with GAAP as in effect at the time of such preparation. If the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of

8

--------------------------------------------------------------------------------




whether any such notice is given before or after such change in GAAP or in the
application thereof, such provision shall be interpreted on the basis of GAAP as
in effect at that time until such provision is amended in accordance herewith.


ARTICLE II
THE LOANS


Section 2.01    Loans. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make a single Loan to the Borrower on the Closing Date in
the “Loan Amount” set forth opposite such Lender’s name on Schedule 2.01, by
wire transfer of immediately available funds to the Administrative Agent in Los
Angeles, California, not later than 11:00 a.m., Pacific time, on the Closing
Date, and the Administrative Agent shall by 1:00 p.m., Pacific time, on the
Closing Date make available to the Borrower in immediately available funds the
amounts so received by wire transfer for credit to the account of the Borrower
with Wells Fargo Bank bearing Account Number XXX, ABA #XXX, re: Avista Corp. No
part of any Loan that is paid or prepaid may be reborrowed.


Section 2.02    Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay to each Lender the
then unpaid principal amount of the Loan of such Lender on the Maturity Date.
Each Loan shall bear interest on the outstanding principal balance thereof as
set forth in Section 2.04.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and date of each Loan made hereunder, (ii) the amount of any
principal, interest or fees due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any principal,
interest or fees received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that the Loan made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable

9

--------------------------------------------------------------------------------




to the order of the payee named therein (or, if such Note is a registered Note,
to such payee and its registered assigns).


Section 2.03    Fees.


(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees separately agreed to between the Administrative Agent and the
Borrower.
 
(b)    Any prepayment of principal of the Loans before the Maturity Date,
whether voluntary or involuntary and whether in whole or in part, shall be
accompanied by the Borrower’s payment to the Administrative Agent, for the
account of the Lenders, of a prepayment fee equal to the amount calculated under
the following formula: The Administrative Agent shall determine the difference
between 0.84% per annum and the rate of return (the “Yield Rate”) that the
Administrative Agent could obtain if it were to use the amount of principal
being prepaid to purchase, at the bid price regularly quoted, U.S. Government
securities having a maturity date most nearly coinciding with the Maturity Date
and if such securities were held by the Administrative Agent until the Maturity
Date. The above difference, if greater than zero, shall be multiplied by a
fraction, the numerator of which shall be the number of days from the date of
prepayment to the Maturity Date and the denominator of which shall be 365 or 366
days, as applicable. The product obtained pursuant to the preceding sentence
shall then be multiplied by the aggregate principal amount of the Loans being
prepaid. The product obtained pursuant to the preceding sentence shall then be
discounted to present value using the Yield Rate as the annual discount factor.
In no event shall the Administrative Agent or any Lender be obligated to make
any payment or refund to the Borrower, nor shall the Borrower be entitled to any
setoff or other claim against the Administrative Agent or any Lender, should the
return that any Lender would obtain under the prepayment formula set forth above
exceed the interest that such Lender would have received if no prepayment of the
Loans had occurred. Notwithstanding the foregoing, the Borrower shall be
permitted to prepay the Loans, in whole or in part, at any time during the
90-day period ending on the Maturity Date without payment of the prepayment fee
described above.


(c)    Once paid, none of the Fees shall be refundable under any circumstances.


Section 2.04    Interest on Loans.


(a)    Subject to the provisions of Section 2.05, the Loans shall bear interest
at the rate of 0.84% per annum.


(b)    Interest on each Loan shall be payable on each Interest Payment Date,
except as otherwise provided in this Agreement.


(c)    Interest on the Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, for the actual number of days elapsed in the period in
question.


Section 2.05    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
under the Loan Documents, by

10

--------------------------------------------------------------------------------




acceleration or otherwise, the Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
the rate of 2.84% per annum.


Section 2.06    Prepayment. The Borrower shall have the right at any time and
from time to time to prepay the Loans, in whole or in part, upon at least three
Business Days’ prior notice to the Administrative Agent; provided, however, that
each partial prepayment shall be in the amount of $1,000,000 or a higher
whole-integer multiple thereof. Each notice of prepayment shall specify the
prepayment date and the principal amount to be prepaid, shall be irrevocable and
shall commit the Borrower to prepay the amount stated therein on the date stated
therein. All prepayments under this Section 2.06 shall be subject to
Sections 2.03 and 2.08 but otherwise without premium or penalty. All prepayments
under this Section 2.06 shall be accompanied by accrued interest on the
principal amount being prepaid to (but excluding) the date of payment.


Section 2.07    Reserve Requirements; Change in Circumstances.


(a)    Notwithstanding any other provision herein, if after the date of this
Agreement there is adopted any new law, rule or regulation or any change in
applicable law or regulation or in the interpretation, promulgation,
implementation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) which shall impose, modify or deem applicable any reserve,
special-deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by any Lender or shall impose on any Lender
any other condition affecting this Agreement or any Loan, and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining its Loan or to reduce the amount of any sum received or receivable
by such Lender hereunder or under any Note (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender upon demand such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(b)    If any Lender shall have determined that the applicability of any law,
rule, regulation, agreement or guideline adopted after the date hereof regarding
capital adequacy, or any change in any of the foregoing or the adoption after
the date hereof of any change in any law, rule, regulation, agreement or
guideline existing on the date hereof or in the interpretation or administration
of any of the foregoing by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office thereof) or any Lender’s holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, with respect to this Agreement or any Loan to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction

11

--------------------------------------------------------------------------------




suffered. It is acknowledged that this Agreement is being entered into by the
Lenders on the understanding that the Lenders will not be required to maintain
capital against their obligations to make Loans under currently applicable laws,
regulations and regulatory guidelines. In the event that any Lender shall be
advised by any Governmental Authority, or shall otherwise determine on the basis
of pronouncements of any Governmental Authority, that such understanding is
incorrect, it is agreed that each such Lender will be entitled to make claims
under this paragraph based upon market requirements prevailing on the date
hereof for commitments under comparable credit facilities against which capital
is required to be maintained.


(c)    A certificate of a Lender setting forth in reasonable detail such amount
or amounts as shall be necessary to compensate such Lender or such Lender’s
holding company as specified in paragraph (a) or (b) above, as the case may be,
and the manner in which such Lender has determined the same, shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate delivered
by it within 10 days after its receipt of the same.


(d)    Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.


(e)    For purposes of this Agreement, notwithstanding anything in this
Agreement to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, interpretations, agreements,
guidelines, directives and requests in connection therewith are deemed to have
been adopted, and to have gone into effect, after the date of this Agreement,
regardless of the date on which the same were actually adopted or went into
effect.


Section 2.08    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (other than any redeployment loss relating to a voluntary
prepayment of the Loans in accordance with Section 2.06) which such Lender may
sustain or incur as a consequence of (a) any payment or prepayment of a Loan
required by any provision of this Agreement or otherwise made or deemed made on
a date other than the Maturity Date, (b) any assignment of a Loan pursuant to
Section 2.13(b), or (c) any default in payment or prepayment of the principal
amount of any Loan or any part thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, whether by scheduled maturity,
acceleration, irrevocable notice of prepayment or otherwise), including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, assigned or not borrowed for the period from the
date of such payment, prepayment, assignment or failure to borrow to the
Maturity Date over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid, assigned or not borrowed for such period. A certificate of

12

--------------------------------------------------------------------------------




any Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section, and the manner in which such Lender has
determined the same, shall be delivered to the Borrower and shall be conclusive
absent manifest error.


Section 2.09    Pro Rata Treatment. Except as required under Sections 2.07, 2.08
and 2.12, each payment or prepayment of principal of the Loans and each payment
of interest on the Loans shall be allocated among the Lenders in accordance with
their respective Pro Rata Shares. Each Lender agrees that, in computing such
Lender’s portion of the Loans, the Administrative Agent may, in its discretion,
round each Lender’s Pro Rata Share of the Loans to the next higher or lower
whole-dollar amount.


Section 2.10    Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of its Loan as a result of which
the unpaid principal portion of its Loan shall be proportionately less than the
unpaid principal portion of the Loan of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loan of such other Lender (each a “Sharing Participation”), so that (a) the
aggregate unpaid principal amount of the Loan and Sharing Participations held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as (b) the principal amount of its Loan and
Sharing Participations prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases shall be made
pursuant to this Section and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases shall be rescinded to the extent of such
recovery and the purchase price or prices restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.


Section 2.11    Payments.


(a)    The Borrower shall make each payment (including for principal of or
interest on the Loans, Fees and other amounts) hereunder and under any other
Loan Document not later than 9:00 a.m., Pacific time, on the date when due in
dollars to the Administrative Agent at its offices at 445 South Figueroa Street,
Los Angeles, California 90071, in immediately available funds.


(b)    Whenever any payment (including for principal of or interest on the
Loans, Fees and other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next

13

--------------------------------------------------------------------------------




succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.


Section 2.12    Taxes.


(a)    Any and all payments by the Borrower hereunder and under any other Loan
Document shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including back-up withholding), assessments,
fees or other charges, and all liabilities with respect thereto, including any
interest, additions to tax or penalties applicable thereto but excluding (i)
taxes imposed on the net income of the Administrative Agent or any Lender (or
any transferee or assignee thereof, including a participation holder (any such
entity being called a “Transferee”)), (ii) franchise taxes imposed on the
Administrative Agent or any Lender (or any Transferee) by the United States or
any jurisdiction under the laws of which the Administrative Agent or any such
Lender (or Transferee) or the applicable lending office, is organized or any
political subdivision thereof and (iii) United States Federal taxes imposed
under FATCA (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable under any Loan Document to any Lender (or Transferee)
or the Administrative Agent, (i) the sum payable shall be increased by the
amount necessary so that after making all required deductions of Taxes
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions of Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law; provided, however, that no Transferee of any Lender shall be
entitled to receive any greater payment under this paragraph (a) than such
Lender would have been entitled to receive with respect to the rights assigned,
participated or otherwise transferred except to the extent that such greater
payment arises from circumstances not in existence at the time such assignment,
participation or transfer shall have been made.


(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).


(c)    The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of any Taxes and Other Taxes paid by
such Lender (or Transferee) or the Administrative Agent, as the case may be, and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant taxing authority or other
Governmental Authority. Such indemnification shall be made within 30 days after
the date any Lender (or Transferee) or the Administrative Agent, as the case may
be, makes written demand therefor. If a Lender (or Transferee) or the
Administrative Agent shall become aware that it is entitled

14

--------------------------------------------------------------------------------




to receive a refund in respect of Taxes or Other Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.12, it shall promptly
notify the Borrower of the availability of such refund and shall, within 30 days
after receipt of a request by the Borrower, apply for such refund at the
Borrower’s expense.


(d)    If any Lender (or Transferee) or the Administrative Agent receives a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.12, it shall promptly
notify the Borrower of such refund and shall repay such refund to the Borrower
(to the extent of amounts that have been paid by the Borrower under this
Section 2.12 with respect to such refund) within 30 days (or promptly upon
receipt, if the Borrower has requested application for such refund pursuant
hereto), net of all reasonable out-of-pocket expenses of such Lender (or
Transferee) or the Administrative Agent and without interest (other than
interest included in such refund); provided that the Borrower, upon the request
of such Lender (or Transferee) or the Administrative Agent, agrees to return
such refund (plus penalties, interest or other charges) to such Lender (or
Transferee) or the Administrative Agent in the event such Lender (or Transferee)
or the Administrative Agent is required to repay such refund. Nothing contained
in this paragraph (d) shall require any Lender (or Transferee) or the
Administrative Agent to make available any of its tax returns (or any other
information relating to its taxes which it deems to be confidential); provided
that the Borrower, at its expense, shall have the right to receive an opinion
from a firm of independent public accountants of recognized national standing
acceptable to the Borrower that the amount due hereunder is correctly
calculated.


(e)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 10.01, the original or a certified
copy of a receipt issued by an appropriate Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.12 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.


(g)    On or prior to the execution of this Agreement and on or before the
transfer to a Transferee, the Administrative Agent shall notify the Borrower of
each Lender’s (or Transferee’s) address. On or prior to each Lender’s (or
Transferee’s) first Interest Payment Date, and from time to time as required by
law, each Lender (or Transferee) that is not a United States person within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Person”) shall, if
legally able to do so, deliver to the Borrower and the Administrative Agent
(i) one duly completed and executed copy of United States Internal Revenue
Service Form W-8BEN or W-8ECI, (ii) if claiming exemption from United States
Federal withholding tax pursuant to Section 871(h) or 881(c) of the Code, one
duly completed and executed copy of a United States Internal Revenue Service
Form W-8BEN and a certificate representing that such Non-U.S. Person is not a
bank for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(b) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the

15

--------------------------------------------------------------------------------




meaning of Section 864(d)(4) of the Code) or (iii) any successor applicable form
of any thereof, establishing in each case that such Lender (or Transferee) is
entitled to receive payments under the Loan Documents payable to it without
deduction or withholding of any United States Federal income taxes, or is
subject to a reduced rate thereof. Unless the Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that such payments under the Loan Documents to a Lender (or Transferee) that is
a Non-U.S. Person are not subject to United States Federal withholding tax or
are subject to such tax at a rate reduced by an applicable tax treaty, the
Borrower shall withhold taxes from such payments to such Lender (or Transferee)
at the applicable statutory rate.


(h)    The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States Federal withholding tax
pursuant to paragraph (a) above if the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender (or Transferee) to comply
with the provisions of paragraph (g) above; provided, however, that the Borrower
shall be required to pay those amounts to any Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Lender (or Transferee) to
comply with the provisions of such paragraph (g).


(i)    If a payment made to a Lender under any Loan Document would be subject to
United States Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


Section 2.13    Assignment of Loans under Certain Circumstances.


(a)    Any Lender (or Transferee) claiming any additional amounts payable
pursuant to Section 2.07 or 2.12 shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue or avoid the
circumstances giving rise to such exercise and would not, in the sole
determination of such Lender (or Transferee), be otherwise disadvantageous to
such Lender (or Transferee).


(b)    In the event that the Borrower shall be required to make additional
payments under Section 2.07 or 2.12 to any Lender (or Transferee) or to the
Administrative Agent with respect to any Lender (or Transferee), the Borrower
shall have the right, at its own expense, upon notice

16

--------------------------------------------------------------------------------




to such Lender (or Transferee) and the Administrative Agent, to require such
Lender (or Transferee) to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 10.04) all its
interests, rights and obligations under the Loan Documents to another financial
institution which shall assume such obligations; provided that (i) no such
termination or assignment shall conflict with any law, rule or regulation or
order of any Governmental Authority and (ii) the Borrower or the assignee, as
the case may be, shall pay to the affected Lender (or Transferee) in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loan made by it hereunder and
all other amounts accrued for its account and owed to it under the Loan
Documents.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to each of the Lenders that:


Section 3.01    Organization; Powers. Each of the Borrower and the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of the Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder.


Section 3.02    Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents, and the borrowing of the Loans hereunder
(collectively, the “Transactions”), (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation the violation
of which could reasonably be expected to impair the validity and enforceability
of this Agreement or any other Loan Document or materially impair the rights of
or benefits available to the Lenders under the Loan Documents, or of the
certificate or articles of incorporation or other constitutive documents or
bylaws of the Borrower or any Significant Subsidiary, (B) any order of any
Governmental Authority the violation of which could reasonably be expected to
impair the validity or enforceability of this Agreement or any other Loan
Document, or materially impair the rights of or benefits available to the
Lenders under the Loan Documents, or (C) any provision of any indenture or other
material agreement or instrument evidencing or relating to borrowed money to
which the Borrower or any Significant Subsidiary is a party or by which any of
them or any of their property is or may be bound in a manner which could
reasonably be expected to impair the validity and enforceability of this
Agreement or any other Loan Document or materially impair the rights of or
benefits available to the Lenders under the Loan Documents, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument in a
manner which could reasonably be expected to impair the validity and
enforceability of this Agreement or any other Loan Document or materially impair
the rights of or benefits available to the Lenders under the Loan Documents or
(iii) result in

17

--------------------------------------------------------------------------------




the creation or imposition under any such indenture, agreement or other
instrument of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower.


Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.


Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect.


Section 3.05    Financial Statements. The Borrower has heretofore furnished to
the Lenders its (a) consolidated balance sheets and statements of income and
statements of cash flow as of and for the fiscal year ended December 31, 2012,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
public accountants, and (b) unaudited consolidated balance sheets and statements
of income and statements of cash flow as of and for the fiscal quarter ended
June 30, 2013, certified by a Financial Officer of the Borrower. All such
financial statements present fairly the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the financial statements referred to in clause (b) above. Such balance sheets
and the notes thereto, together with the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2012, reflect all liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof which are material on a consolidated basis. Such financial statements
were prepared in accordance with GAAP applied (except as noted therein) on a
consistent basis.


Section 3.06    No Material Adverse Change. Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2012 and in any document filed after December 31, 2012 but prior to the date of
this Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange
Act of 1934, there has been no change in the business, assets, operations or
financial condition of the Borrower and the Subsidiaries, taken as a whole,
since December 31, 2012 which could reasonably be expected to have a Material
Adverse Effect. For the avoidance of doubt, the representation set forth in this
Section 3.06 is and will be made solely at and as of the Closing Date.


Section 3.07    Litigation; Compliance with Laws.


(a)    Except as set forth in the Annual Report of the Borrower on Form 10-K for
the year ended December 31, 2012 or in any document filed after December 31,
2012 but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934, there are not any actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person

18

--------------------------------------------------------------------------------




(i) which involve any Loan Document or the Transactions or (ii) which could
reasonably be anticipated, individually or in the aggregate, to result in a
Material Adverse Effect.


(b)    Neither the Borrower nor any of the Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would be reasonably likely to result in a Material Adverse Effect.


Section 3.08    Federal Reserve Regulations.


(a)    Neither the Borrower nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.


(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, any of the provisions of the Regulations of the
Board, including Regulations U and X.


Section 3.09    Investment Company Act. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.


Section 3.10    No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or, when considered
together with all reports theretofore filed with the Securities and Exchange
Commission, omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading.


Section 3.11    Employee Benefit Plans. Each employee benefit plan (as defined
in ERISA Section 3(3)) sponsored by the Borrower or an ERISA Affiliate or to
which the Borrower or an ERISA Affiliate is required to make contributions is in
compliance in all material respects with the applicable provisions of ERISA and
the regulations and published interpretations thereunder. No Reportable Event
has occurred as to which the Borrower or any ERISA Affiliate was required to
file a report with the PBGC. The value of the assets of each Plan is at least
80% of the “funding target” (as defined in Code Section 430(d)(1)) of such Plan
as of the most recent annual valuation date applicable thereto.


Section 3.12    Environmental and Safety Matters. Each of the Borrower and the
Subsidiaries has complied with all Federal, state, local and other statutes,
ordinances, orders, judgments, rulings and regulations relating to environmental
pollution or to environmental or nuclear regulation or control or to employee
health or safety, except where noncompliance would not be reasonably likely

19

--------------------------------------------------------------------------------




to result in a Material Adverse Effect. Neither the Borrower nor any Subsidiary
has received notice of any failure so to comply, except where noncompliance
would not be reasonably likely to result in a Material Adverse Effect. The
Borrower’s and the Subsidiaries’ plants do not manage any hazardous wastes,
hazardous substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law relating to environmental pollution or employee health
and safety, or any nuclear fuel or other radioactive materials, in all cases in
violation of any law or any regulations promulgated pursuant thereto, where such
violation would be reasonably likely to result in a Material Adverse Effect. The
Borrower is aware of no events, conditions or circumstances involving
environmental pollution or contamination or employee health or safety that could
reasonably be expected to result in a Material Adverse Effect. The
representations and warranties set forth in this Section 3.12 are, however,
subject to any matters, circumstances or events set forth in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and in
any document filed after December 31, 2012 but prior to the date of this
Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange Act
of 1934; provided, however, that the inclusion of such matters, circumstances or
events as exceptions (or any other exceptions contained in the representations
and warranties which refer to the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012 or in any document filed after December 31,
2012 but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934) shall not be construed to mean
that the Borrower has concluded that any such matter, circumstance or effect is
likely to result in a Material Adverse Effect.


Section 3.13    Significant Subsidiaries. Schedule 3.13 sets forth as of the
date hereof a list of all Significant Subsidiaries of the Borrower and the
percentage ownership interest of the Borrower therein.


ARTICLE IV
CONDITIONS TO BORROWING


Section 4.01    Borrowing. The obligations of the Lenders to make the Loans on
the Closing Date are subject to the satisfaction of the following conditions on
or before the Closing Date:


(d)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the Closing Date, with
the same effect as though made on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date;
provided, however, that the borrowing of the Loans on the Closing Date shall be
deemed to constitute a representation and warranty by the Borrower on the
Closing Date as to the matters specified in this paragraph (b) and in paragraph
(c) below.


(e)    The Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and no Event

20

--------------------------------------------------------------------------------




of Default or Default shall have occurred and be continuing at the time of and
immediately after the borrowing of the Loans.


(f)    The Administrative Agent shall have received each of the following, each
dated the Closing Date unless otherwise specified and otherwise in form and
substance satisfactory to the Administrative Agent:


(i)    Opinions of Davis Wright Tremaine LLP, counsel to the Borrower, Hawley
Troxell Ennis & Hawley LLP, Idaho counsel to the Borrower, and Crowley Fleck
PLLP, Montana counsel to the Borrower (or such other firm or firms approved by
the Administrative Agent), each addressed to the Administrative Agent and the
Lenders (or, in the case of the latter two opinions, addressed to Davis Wright
Tremaine LLP), with respect to such matters relating to the Borrower and the
Loan Documents as the Administrative Agent or any Lender may reasonably request.
The Borrower hereby instructs such counsel to deliver such opinion to the
Administrative Agent.


(ii)    Evidence satisfactory to the Administrative Agent, dated on or before
the Closing Date and set forth on Schedule 4.01(c)(ii), that the Borrower shall
have obtained all consents and approvals of, and shall have made all filings and
registrations with, any Governmental Authority required in order to consummate
the Transactions, in each case without the imposition of any condition which, in
the judgment of any Lender, could adversely affect its rights or interests under
the Loan Documents.


(iii)    A copy of the articles of incorporation of the Borrower (as most
recently amended and restated), including all amendments thereto, certified as
of a recent date by the Secretary of State of the State of Washington, and
certificates as to the good standing and tax status of the Borrower, each as of
a recent date, from the appropriate Governmental Authorities of the States of
Washington, Idaho, Montana and Oregon.


(iv)    A certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the restated
articles of incorporation and the bylaws of the Borrower as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of the Borrower
authorizing the execution, delivery and performance of the Loan Documents and
the borrowing of the Loans hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the most recent amendment thereto shown on the certification with respect
thereto furnished pursuant to clause (iii) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection therewith on behalf of the Borrower.


(v)    A certificate of another officer of the Borrower as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iv) above.

21

--------------------------------------------------------------------------------






(vi)    A certificate, signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (a) and (b) of
this Section 4.01.


(vii)    This Agreement, the Supplemental Indenture, the Bond Delivery
Agreement, the First Mortgage Bond and any Notes requested by the Lenders for
issuance on the Closing Date, duly executed and delivered by all parties
thereto, together with a copy of the bond application (including all attachments
thereto) relating to the First Mortgage Bond.


(viii)    A copy of the First Mortgage, certified by a Financial Officer of the
Borrower.


(ix)    A copy of title insurance policy No. NSL 31426-SEA issued by First
American Title Insurance Company, together with copies of all endorsements
thereto (including an endorsement extending the coverage of such policy to the
Supplemental Indenture and the First Mortgage Bond), naming the trustee under
the First Mortgage as the insured, insuring the Borrower’s title to the real
property subject to the Lien of the First Mortgage, and the validity and first
priority of the Lien of the First Mortgage securing the First Mortgage Bond
(subject to Liens permitted to exist by the terms of the First Mortgage), in an
amount not less than $785,000,000, certified by a Financial Officer of the
Borrower.


(x)    Letter agreements between the Borrower and Union Bank concerning (A) the
fees payable to the Administrative Agent pursuant to Section 2.03(a) and (B) the
fee payable to Union Bank as “Lead Arranger.”


(xi)    Such other documents as the Administrative Agent, any Lender or legal
counsel to any of the foregoing may reasonably request.


(g)    All fees payable by the Borrower to the Administrative Agent, to Union
Bank as “Lead Arranger” or to any of their respective Affiliates on or prior to
the Closing Date with respect to this Agreement, and all amounts payable by the
Borrower pursuant to Section 10.05 for which invoices have been delivered to the
Borrower on or prior to the Closing Date, shall have been paid in full or
arrangements satisfactory to the Administrative Agent shall have been made to
cause them to be paid in full concurrently with the disbursement of the proceeds
of the Loans.


(h)    All legal matters incident to the Loan Documents and the transactions
contemplated thereby shall be reasonably satisfactory to the Administrative
Agent, the Lenders and their respective legal counsel.











22

--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees with each Lender that, so long as the
principal of or interest on any Loan, any Fees or any other amounts payable
under any Loan Document shall be unpaid:


Section 5.01    Existence; Businesses and Properties.


(d)    The Borrower shall, and shall cause each Significant Subsidiary to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except as otherwise expressly permitted under
Section 6.03.


(e)    The Borrower shall, and shall cause each Significant Subsidiary to,
(i) do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
utilized in the conduct of its business, except where the failure so to obtain,
preserve, renew, extend or maintain any of the foregoing would not result in a
Material Adverse Effect; (ii) maintain and operate its business in substantially
the manner in which it is presently conducted and operated, except as otherwise
expressly permitted under this Agreement; (iii) comply in all material respects
with all applicable laws, rules, regulations and orders of any Governmental
Authority, whether now in effect or hereafter enacted, if failure to comply with
such requirements would result in a Material Adverse Effect; and (iv) at all
times maintain and preserve all property material to the conduct of its business
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that the Borrower or any Significant Subsidiary may
cause the discontinuance of the operation or a reduction in the capacity of any
of its facilities, or any element or unit thereof, including real and personal
properties, facilities, machinery and equipment, (A) if, in the judgment of the
Borrower or such Significant Subsidiary, it is no longer advisable to operate
the same, or to operate the same at its former capacity, and such discontinuance
or reduction would not result in a Material Adverse Effect, or (B) if the
Borrower or a Significant Subsidiary intends to sell and dispose of its interest
in the same in accordance with the terms of this Agreement and within a
reasonable time shall endeavor to effectuate the same.


Section 5.02    Insurance.


(a)    The Borrower shall, and shall cause each Significant Subsidiary to,
(i) maintain insurance, to such extent and against such risks, as is customary
with companies in the same or similar businesses and owning similar properties
in the same general area in which it operates and (ii) maintain such other
insurance as may be required by law. All insurance required by this Section 5.02
shall be maintained with financially sound and reputable insurers or through
self-insurance; provided, however, that the portion of such insurance
constituting self-insurance shall be comparable to that usually maintained by
companies engaged in the same or similar

23

--------------------------------------------------------------------------------




businesses and owning similar properties in the same general area in which the
Borrower or such Significant Subsidiary, as applicable, operates and the
reserves maintained with respect to such self-insured amounts are deemed
adequate by its officer or officers responsible for insurance matters.


Section 5.03    Taxes and Obligations. The Borrower shall, and shall cause each
Significant Subsidiary to, pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall, to
the extent required by GAAP, have set aside on its books adequate reserves with
respect thereto.


Section 5.04    Financial Statements, Reports, Etc. The Borrower shall furnish
to the Administrative Agent and each Lender:


(f)    within 105 days after the end of each fiscal year of the Borrower,
consolidated and consolidating balance sheets and related statements of income
and statements of cash flow, showing the financial condition of the Borrower and
its consolidated Subsidiaries as of the close of such fiscal year and the
results of their operations during such year, all audited by Deloitte & Touche
LLP or other independent public accountants of recognized national standing
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower on a consolidated basis
(except as noted therein) in accordance with GAAP consistently applied;
provided, however, that the Borrower shall be deemed to have satisfied the
requirement to furnish such financial statements and opinion if and to the
extent that the Borrower has, within the period specified above, (i) filed
documents meeting the requirements set forth above with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, and (ii) posted such documents on the
Borrower’s home page on the worldwide web (at the date of this Agreement,
located at http//www.avistacorp.com) (such filing and posting being referred to
as “Electronic Delivery”);


(g)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, consolidated and, to the extent otherwise
available, consolidating balance sheets and related statements of income and
statements of cash flow, showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year, all certified by a Financial Officer of the Borrower as fairly
presenting the financial condition and results of operations of the Borrower on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments; provided, however, that the Borrower shall be
deemed to have satisfied the requirement to furnish such financial statements
and certification if and to the extent that the Borrower has, within the period
specified above, made Electronic Delivery thereof;

24

--------------------------------------------------------------------------------






(h)    concurrently with any delivery of financial statements under (a) or (b)
above, (i) a certificate of the relevant accounting firm opining on or
certifying such statements or of a Financial Officer of the Borrower (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) certifying that,
to the knowledge of the accounting firm or the Financial Officer, as the case
may be, no Event of Default or Default has occurred or, if an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (ii) a
certificate of a Financial Officer of the Borrower setting forth in reasonable
detail such calculations as are required to establish whether the Borrower was
in compliance with Section 6.05 on the date of such financial statements;


(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be; provided,
however, that the Borrower shall be deemed to have satisfied the requirement to
furnish such reports, statements and other materials if and to the extent that
the Borrower has, within the period specified above, made Electronic Delivery
thereof; and


(j)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Significant Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.


Section 5.05    Litigation and Other Notices. The Borrower shall furnish to the
Administrative Agent and each Lender prompt notice of the following:


(c)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;


(d)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary which could reasonably be anticipated to result
in a Material Adverse Effect; and


(e)    any development that has resulted in, or could reasonably be anticipated
to result in, a Material Adverse Effect.


Section 5.06    ERISA. The Borrower shall, and shall cause each Significant
Subsidiary to, maintain all employee benefit plans (as defined in ERISA Section
3(3)) sponsored by the Borrower or an ERISA Affiliate or to which the Borrower
or an ERISA Affiliate is required to make contributions, in all material
respects, in compliance with the applicable provisions of ERISA, and the
Borrower shall furnish to the Administrative Agent and each Lender (a) as soon
as possible, and in any event within 30 days after any Responsible Officer of
the Borrower or any ERISA Affiliate

25

--------------------------------------------------------------------------------




either knows or has reason to know that any Reportable Event has occurred that
alone or together with any other Reportable Event could reasonably be expected
to result in liability of the Borrower to the PBGC in an aggregate amount
exceeding $25,000,000, a statement of a Financial Officer of the Borrower
setting forth details as to such Reportable Event and the action proposed to be
taken with respect thereto, together with a copy of the notice, if any, of such
Reportable Event given to the PBGC, (b) as soon as possible, and in any event
within 30 days after any Responsible Officer of the Borrower or any ERISA
Affiliate either knows or has reason to know that the value of the assets of any
Plan is less than 80% of the “funding target” (as defined in Code Section
430(d)(1)) of such Plan as of the most recent annual valuation date applicable
thereto, a statement of a Financial Officer of the Borrower setting forth
details as to such event, (c) promptly after receipt thereof, a copy of any
notice the Borrower or any ERISA Affiliate may receive from the PBGC relating to
the intention of the PBGC to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) or to appoint a
trustee to administer any Plan or Plans and (d) within 10 days after the due
date for filing with the PBGC pursuant to Section 430(k) of the Code of a notice
of failure to make a required installment or other payment with respect to a
Plan, a statement of a Financial Officer of the Borrower setting forth details
as to such failure and the action proposed to be taken with respect thereto,
together with a copy of such notice given to the PBGC.


Section 5.07    Maintaining Records; Access to Properties and Inspections. The
Borrower shall, and shall cause each Significant Subsidiary to, (a) maintain all
financial records in accordance with GAAP and (b) permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect its
financial records and properties at reasonable times and as often as requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
its affairs, finances and condition with its chief financial officer, or other
person designated by the chief financial officer, and independent accountants
therefor.


Section 5.08    Use of Proceeds. The Borrower shall use the proceeds of the
Loans only for the purposes set forth in the preamble to this Agreement.


ARTICLE VI
NEGATIVE COVENANTS


The Borrower covenants and agrees with each Lender that, so long as the
principal of or interest on any Loan, any Fees or any other amounts payable
under any Loan Document shall be unpaid:


Section 6.01    Liens. The Borrower shall not create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any person, including any Subsidiary) now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except:


(b)    Liens on property or assets of the Borrower created by the documents,
instruments or agreements existing on the date hereof and which are listed as
exhibits to the

26

--------------------------------------------------------------------------------




Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2012, to the extent that such Liens secure only obligations arising
under such existing documents, agreements or instruments and the amount of
Indebtedness secured thereby does not exceed the amount thereof as of the date
hereof as set forth on Schedule 6.01;


(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower;


(d)    the Lien of the First Mortgage and the Lien of any collateral trust
mortgage or similar instrument which would be intended to eventually replace (in
one transaction or a series of transactions) the First Mortgage (as amended,
modified or supplemented from time to time, “Collateral Trust Mortgage”) on
properties or assets of the Borrower to secure bonds, notes and other
obligations of the Borrower but only to the extent such Liens, collectively,
secure Indebtedness, whether now existing or hereafter created, in an aggregate
amount no greater than the aggregate amount of first mortgage bonds permitted to
be issued under the First Mortgage;


(e)    Liens not prohibited under the First Mortgage or the Collateral Trust
Mortgage (whether or not such Liens cover properties or assets subject to the
Lien of the First Mortgage or the Collateral Trust Mortgage);


(f)    Liens for taxes, assessments or governmental charges not yet due or which
are being contested in compliance with Section 5.03;


(g)    carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due or which are being contested in compliance with
Section 5.03;


(h)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;


(i)    Liens incurred or created in connection with or to secure the performance
of bids, tenders, trade contracts (other than for Indebtedness), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;


(j)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;


(k)    Liens (i) which secure obligations not assumed by the Borrower and on
account of which the Borrower has not paid and does not expect to pay interest
directly or indirectly

27

--------------------------------------------------------------------------------




and (ii) which exist upon real estate or rights in or relating to real estate in
respect of which the Borrower has a right-of-way or other easement for purposes
of substations or transmission or distribution facilities;


(l)    rights reserved to or vested in any federal, state or local governmental
body or agency by the terms of any right, power, franchise, grant, license,
contract or permit, or by any provision of law, to recapture or to purchase, or
designate a purchase of or order the sale of, any property of the Borrower or to
terminate any such right, power, franchise, grant, license, contract or permit
before the expiration thereof;


(m)    Liens of judgments covered by insurance, or upon appeal and covered by
bond, or to the extent not so covered not exceeding at one time $40,000,000 in
aggregate amount;


(n)    any Liens, moneys sufficient for the discharge of which shall have been
deposited in trust with the trustee or mortgagee under the instrument evidencing
such Lien, with irrevocable authority of such trustee or mortgagee to apply such
moneys to the discharge of such Lien to the extent required for such purpose;


(o)    rights reserved to or vested in any federal, state or local governmental
body or agency or other public authority to control or regulate the business or
property of the Borrower;


(p)    any obligations or duties affecting the property of the Borrower to any
federal, state or local governmental body or agency or other public authority
with respect to any authorization, permit, consent or license of such body,
agency or authority, given in connection with the purchase, construction,
equipping, testing and operation of the Borrower’s utility property;


(q)    with respect to any property which the Borrower may hereafter acquire,
any exceptions or reservations therefrom existing at the time of such
acquisition or any terms, conditions, agreements, covenants, exceptions and
reservations expressed or provided in the deeds or other instruments,
respectively, under and by virtue of which the Borrower shall hereafter acquire
such property, none of which terms, conditions, agreements, covenants,
exceptions and reservations materially impairs the use of such property for the
purposes for which it is acquired by the Borrower;


(r)    leases and subleases entered into in the ordinary course of business;


(s)    banker’s Liens and other Liens in the nature of a right of setoff;


(t)    renewals, replacements, amendments, modifications, supplements,
refinancings or extensions of Liens set forth in clauses (a)-(d) above to the
extent that the principal amount of Indebtedness secured by such Lien
immediately prior thereto is not increased and such Lien is not extended to
other property;


(u)    security deposits or amounts paid into trust funds for the reclamation of
mining properties;



28

--------------------------------------------------------------------------------




(v)    restrictions on transfer or use of properties and assets, first rights of
refusal, and rights to acquire properties and assets granted to others;


(w)    non-consensual equitable Liens on the Borrower’s tenant-in-common or
other interest in joint projects;


(x)    Liens on the Borrower’s tenant-in-common or other interest in joint
projects incurred by the project sponsor without the express consent of the
Borrower to such incurrence;


(y)    cash collateral in favor of the Administrative Agent as contemplated by
this Agreement; and


(z)    Liens on receivables and related properties or interests therein.


Section 6.02    Sale-Leaseback Transactions. The Borrower shall not enter into
any Sale-Leaseback if as a result thereof the aggregate outstanding principal
amount of Attributable Debt outstanding in connection with all Sale-Leasebacks
entered into after the date hereof would exceed 5% of the total tangible assets
of the Borrower as of the date of the financial statements most recently
delivered under Section 5.04(a) or (b) at such time.


Section 6.03    Mergers, Consolidations and Acquisitions. The Borrower shall
not, and shall not permit any Significant Subsidiary (without the consent of the
Required Lenders, not to be unreasonably withheld) to, merge with or into or
consolidate with any other person, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other person (whether directly by purchase, lease or other
acquisition of all or substantially all of the assets of such person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other person) other than acquisitions in the ordinary
course of the Borrower’s or such Significant Subsidiary’s business, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing, (a) the Borrower or
any Significant Subsidiary may merge with or into or consolidate with the
Borrower or any Subsidiary, provided that, in any transaction involving the
Borrower, the Borrower is the surviving person, (b) the Borrower or any
Significant Subsidiary may purchase, lease or otherwise acquire from any
Subsidiary all or substantially all of its assets, (c) the Borrower may merge
with or into or consolidate with any other person so long as (i) in the case
where the business of such other person, or an Affiliate of such other person,
entirely or primarily consists of an electric or gas utility business, (A) if
the Borrower is the surviving person, then, immediately after such merger or
consolidation, the Senior Debt Rating assigned to the applicable Indebtedness of
the Borrower by two nationally recognized credit-rating agencies shall be equal
to or higher than Lowest Investment Grade and (B) if the Borrower is not the
surviving person, (1) the surviving person shall assume in writing the
obligations of the Borrower under this Agreement and any other Loan Documents
and (2) immediately after such merger or consolidation, the ratings assigned to
the most senior secured public Indebtedness of the surviving person by two
nationally recognized credit rating agencies shall be equal to or higher than
the ratings comparable to the Second Lowest Investment Grade, and (ii) in the
case where such other person’s business does not entirely or primarily consist
of an electric or gas utility business, (A) the assets of such person at the
time of

29

--------------------------------------------------------------------------------




such consolidation or merger do not exceed 10% of the total assets of the
Borrower and its Subsidiaries after giving effect to such merger or
consolidation, computed and consolidated in accordance with GAAP consistently
applied, and (B) if the Borrower is not the surviving person, the surviving
person shall assume in writing the obligations of the Borrower under this
Agreement and the other Loan Documents, (d) the Borrower may purchase, lease or
otherwise acquire all or substantially all of the assets of any other person
(including by purchase or other acquisition of all or substantially all of the
capital stock of such person) so long as (i) the assets being purchased, leased
or acquired (or the assets of the person whose capital stock is being acquired)
entirely or primarily consist of electric or gas utility assets or (ii) in the
case where the assets being purchased, leased or acquired (or the assets of the
person whose capital stock is being acquired) do not entirely or primarily
consist of electric or gas utility assets, the assets being purchased, leased or
acquired (or the Borrower’s proportionate share of the assets of the person
whose capital stock is being acquired) do not exceed 10% of the total assets of
the Borrower and its Subsidiaries, after giving effect to such purchase, lease
or acquisition, computed and consolidated in accordance with GAAP consistently
applied, (e) any Significant Subsidiary may merge with or into or consolidate
with any other person so long as the assets of such person at the time of such
merger or consolidation do not exceed 10% of the total assets of the Borrower
and its Subsidiaries after giving effect to such merger or consolidation,
computed and consolidated in accordance with GAAP consistently applied, and
(f) any Significant Subsidiary may purchase, lease or otherwise acquire all or
substantially all of the assets of any other person (including by purchase or
other acquisition of all or substantially all of the capital stock of such
person) so long as the assets being purchased, leased or acquired (or the
Significant Subsidiary’s proportionate share of the assets of the person whose
capital stock is being acquired) do not exceed 10% of the total assets of the
Borrower and its Subsidiaries after giving effect to such purchase, lease or
acquisition, computed and consolidated in accordance with GAAP consistently
applied; provided, however, that notwithstanding anything in this Section 6.03
to the contrary, this Section 6.03 shall not be deemed to prohibit any merger,
consolidation or acquisition involving a Significant Subsidiary (and not also
the Borrower) if, after giving effect to the consummation of such transaction,
such Significant Subsidiary shall have or be deemed to have a ratio of total
long-term Indebtedness to total stockholders’ equity equal to or less than 1.857
to 1.0.


Section 6.04    Disposition of Assets. The Borrower shall not, and shall not
permit any Significant Subsidiary (without the consent of the Required Lenders,
not to be unreasonably withheld) to, sell, lease, transfer, assign or otherwise
dispose of any assets or any interest therein (whether now owned or hereafter
acquired), except (a) dispositions of obsolete or retired property not used or
useful in its business, (b) grants of Liens by the Borrower permitted under
Section 6.01 and grants of Liens by Significant Subsidiaries, (c) disposition by
the Borrower of its interest in the Washington Public Power Supply System
Nuclear Project No. 3 in accordance with the settlement agreement among the
Borrower, the Washington Public Power Supply System and Bonneville Power
Administration, as the same may be amended, modified or supplemented from time
to time, (d) disposition by the Borrower of all or any portion of its
transmission assets in one or more RTO Transactions, (e) disposition by the
Borrower of its interests in the Colstrip Project and related assets,
(f) disposition of receivables and related properties or interests therein,
(g) other dispositions of assets (not otherwise permitted by clauses (a)-(f) of
this Section) made in the ordinary course of business not exceeding in any
fiscal year 5% of the assets of the Borrower and its Subsidiaries as of the end
of the prior fiscal year, computed and consolidated in accordance with GAAP
consistently

30

--------------------------------------------------------------------------------




applied, and (h) other dispositions of assets (not otherwise permitted by
clauses (a)-(f) of this Section) not exceeding in any fiscal year 10% of the
assets of the Borrower and its Subsidiaries as of the end of the prior fiscal
year, computed and consolidated in accordance with GAAP consistently applied;
provided, however, that notwithstanding anything in this Section 6.04 to the
contrary, this Section 6.04 shall not be deemed to prohibit any disposition by a
Significant Subsidiary if, after giving effect to the consummation of such
transaction, such Significant Subsidiary shall have or be deemed to have a ratio
of total long-term Indebtedness to total stockholders’ equity equal to or less
than 1.857 to 1.0.


Section 6.05    Consolidated Total Debt to Consolidated Total Capitalization
Ratio. The Borrower shall not permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization to be, at any time, greater than 0.65 to 1.00.


Section 6.06    Public Utility Regulatory Borrowing Limits. The Borrower shall
not incur actual borrowings or commitments or issued and outstanding debt of the
Borrower in excess of the amount authorized by statute or by orders of public
utility commissions, as in effect from time to time.


ARTICLE VII
EVENTS OF DEFAULT


In case of the happening (and during the continuance) of any of the following
events (“Events of Default”):


(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowing of the Loans, or any representation or
warranty contained in any certificate or other document furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made or deemed made;


(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at a date fixed for
prepayment thereof or on the Maturity Date or by acceleration thereof or
otherwise;


(c)    default shall be made in the payment of any interest on any Loan or any
Fee or other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;


(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 5.01(a),
5.05, 5.07(b) or 5.08 or in Article VI;


(e)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement (other than those specified in
(b), (c) or (d) above) contained

31

--------------------------------------------------------------------------------




in any Loan Document, and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to the
Borrower;


(f)    the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
when the aggregate unpaid principal amount is in excess of $40,000,000, when and
as the same shall become due and payable (after expiration of any applicable
grace period), or (ii) fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period)
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee on
its or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, such Indebtedness to become due prior to its stated maturity;


(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or a
Significant Subsidiary or (iii) the winding-up or liquidation of the Borrower or
any Significant Subsidiary; and such proceeding or petition shall continue
undismissed, or an order or decree approving or ordering any of the foregoing
shall be entered and continue unstayed and in effect, for a period of 60 or more
days;


(h)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Significant Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;


(i)    a final judgment or judgments shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof for the payment of money with
respect to which an aggregate amount in excess of $40,000,000 is not covered by
insurance, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Significant Subsidiary to enforce any such judgment;



32

--------------------------------------------------------------------------------




(j)    a Reportable Event or Reportable Events, and/or a failure to make a
required installment or other payment (giving rise to a Lien in favor of the
affected Plan or Plans under Section 430(k)(1) of the Code), shall have occurred
with respect to any Plan or Plans that together could reasonably be expected to
result in liability of the Borrower to the PBGC or to any Plan or Plans in an
aggregate amount exceeding $25,000,000, or the value of the assets of any Plan
is less than 80% of the “funding target” (as defined in Code Section 430(d)(1))
of such Plan as of the most recent annual valuation date applicable thereto, and
within 30 days after the reporting of any such Reportable Event to the
Administrative Agent or after the receipt by the Administrative Agent of a
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Borrower in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events,
such failure to make a required installment or other payment or the fact that
the value of the assets of a Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the most recent annual
valuation date applicable thereto, there are reasonable grounds (A) for the
termination of any such Plan by the PBGC, (B) for the appointment by the
appropriate United States District Court of a trustee to administer any such
Plan or (C) for the imposition of a Lien in favor of any such Plan, and (ii) as
a result thereof an Event of Default exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan; or the
PBGC shall institute proceedings to terminate any such Plan;


(k)    any Loan Document, at any time after its execution and delivery and for
any reason, shall cease to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect, or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;


(l)    a Change in Control shall occur;


(m)    the Lien purported to be created in any substantial portion of the
property of the Borrower purported to be made subject thereto pursuant to the
First Mortgage shall at any time fail to be a valid, perfected, first-priority
Lien (subject to Liens permitted to exist by the terms of the First Mortgage)
securing the obligations of the Borrower under the First Mortgage (including the
obligations of the First Mortgage Bond), and such failure shall constitute or
have resulted in a “Completed Default” under the First Mortgage; or


(n)    (i) the mortgage title insurance policy referred to in
Section 4.01(d)(ix) or any other mortgage title insurance policy purported to be
issued for the benefit of the trustee under the First Mortgage, at any time
after its issuance and for any reason, shall cease to be in full force and
effect or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect, or (ii) the issuer of such policy
denies that it has any or further liability or obligation under such policy, or
purports to revoke, terminate or rescind such policy;


then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of

33

--------------------------------------------------------------------------------




the following actions, at the same or different times: (i) declare the Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and (ii) deliver to the Borrower notice demanding
redemption of the First Mortgage Bond; and in any event with respect to the
Borrower described in paragraph (g) or (h) above, the principal of the Loans
then outstanding, together with accrued interest thereon and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.


ARTICLE VIII
RELEASE OF COLLATERAL


Section 8.01    Release upon Termination and Repayment. The Administrative Agent
shall surrender to, or upon the order of, the Borrower all First Mortgage Bonds
then held by it pursuant hereto at the first time at which all amounts owing
under this Agreement shall have been paid in full.


ARTICLE IX
THE ADMINISTRATIVE AGENT


Section 9.01    Appointment and Powers. In order to expedite the various
transactions contemplated by the Loan Documents, Union Bank is hereby appointed
to act as Administrative Agent on behalf of the Lenders. Each of the Lenders
hereby irrevocably authorizes and directs the Administrative Agent to take such
action on behalf of such Lender under the terms and provisions of the Loan
Documents, and to exercise such powers thereunder as are specifically delegated
to or required of the Administrative Agent by the terms and provisions thereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized on behalf of the Lenders,
without hereby limiting any implied authority, (a) to receive on behalf of each
of the Lenders any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued under the Loan Documents paid to the
Administrative Agent, and to distribute to each Lender its proper share of all
payments so received as soon as practicable; (b) to give notice promptly on
behalf of each of the Lenders to the Borrower of any Event of Default of which
the Administrative Agent has actual knowledge acquired in connection with its
agency hereunder; and (c) to distribute promptly to each Lender copies of all
notices, agreements and other material as provided for in the Loan Documents as
received by the Administrative Agent.


Section 9.02    Limitation on Liability. Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall be liable to any
Lender as such for any action taken or omitted by any of them under the Loan
Documents except for its, his or her own gross negligence or willful misconduct,
or be responsible for any statement, warranty or representation therein or

34

--------------------------------------------------------------------------------




the contents of any document delivered in connection therewith or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements of the Loan
Documents. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of the
Loan Documents or any other instrument to which reference is made therein. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders, and, except as otherwise specifically provided herein, such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any paper or document believed
by it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure or delay in performance or breach by any
Lender of any of its obligations under the Loan Documents or to any Lender on
account of the failure of or delay in performance or breach by any other Lender
or the Borrower of any of their respective obligations thereunder or in
connection therewith. The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents or attorneys selected by it using
reasonable care and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys selected
and authorized to act by it with reasonable care unless the damage complained of
directly results from an act or failure to act on the part of the Administrative
Agent which constitutes gross negligence or willful misconduct. Delegation to an
attorney for the Administrative Agent shall not release the Administrative Agent
from its obligation to perform or cause to be performed the delegated duty. The
Administrative Agent shall be entitled to advice of legal counsel selected by it
with respect to all matters arising under the Loan Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.


Section 9.03    Other Transactions with Borrower, Etc. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Affiliate thereof as if it were
not the Administrative Agent. The person serving as the Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the person serving as the
Administrative Agent when acting in its individual capacity.


Section 9.04    Reimbursement; Indemnification. Each Lender agrees (a) to
reimburse the Administrative Agent in the amount of such Lender’s Pro Rata Share
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, to the extent not
reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, on
demand, in the amount of its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be

35

--------------------------------------------------------------------------------




imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of the
Loan Documents or any action taken or omitted by it or any of them under the
Loan Documents, to the extent not reimbursed by the Borrower; provided, however,
that no Lender shall be liable to the Administrative Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its directors,
officers, employees or agents.


Section 9.05    Absence of Reliance. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
thereunder.


Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders may, with
the consent of the Borrower (which consent shall not be unreasonably withheld
and shall not be required during an Event of Default), appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and after consultation with the Lenders and the Borrower, appoint a
successor Administrative Agent. Upon the acceptance by any person of its
appointment as a successor Administrative Agent, such person shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent under the Loan Documents. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Article IX
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.


Section 9.07    Removal of Lender. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all of the Lenders was required
and to which the Required Lenders consented, such Lender shall, upon notice from
the Borrower, execute and deliver to the Administrative Agent one or more
Assignments and Assumptions assigning all of that Lender’s interests, rights and
obligations under the Loan Documents to one or more Eligible Assignees
designated by the Borrower, subject to (a) compliance with the provisions of
Section 10.04 and (b) payment in full of all principal, interest and fees owing
to such Lender through the date of assignment (including any amounts payable
pursuant to Sections 2.03(b) and 2.08; provided, however, that the failure of
any such Lender to execute and deliver to the Administrative Agent such
Assignment(s) and Assumption(s) shall not render such assignment(s) invalid, and
the Administrative Agent shall record such assignment(s) in the Register. The
Administrative Agent shall distribute an amended

36

--------------------------------------------------------------------------------




Schedule 2.01 (which shall thereafter be incorporated into this Agreement) to
reflect any new Pro Rata Shares.


ARTICLE X
MISCELLANEOUS


Section 10.01    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:


(c)    if to the Borrower, to:


Avista Corporation
1411 East Mission Avenue (99202)
P.O. Box 3727
Spokane, Washington 99220
Attention: Senior Vice President and Chief Financial Officer
Telecopy: 509-495-4361


(d)    if to the Administrative Agent for credit matters, to:


Union Bank, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: Power & Utilities
Telecopy: 213-236-4096


and if to the Administrative Agent for operational matters, to:


Union Bank, N.A.
Commercial Loan Operations
1980 Saturn Street
Monterey Park, California 91754
Attention: Commercial Loan Operations Supervisor
Telephone: 323-720-7347 (Rhonda Brooks)
Telecopy: 800-892-4857
E-mail: #clo_commercialmarkets@unionbank.com


(e)    if to any Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of

37

--------------------------------------------------------------------------------




the sender, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10.01.


Section 10.02    Survival of Agreement. All covenants, agreements,
representations and warranties, including any indemnities and reimbursement
obligations, made by the Borrower in the Loan Documents and in the certificates
or other instruments prepared or delivered in connection therewith or pursuant
thereto shall be considered to have been relied upon by the Lenders and shall
survive the making of any Loans by the Lenders and the execution and delivery to
the Lenders of any Notes evidencing such Loans, regardless of any investigation
made by the Lenders, or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid.


Section 10.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and this Agreement shall
thereafter be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Lender and their respective successors and permitted
assigns. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent or any Lender that are contained in this
Agreement shall bind and inure to the benefit of each such person’s successors
and permitted assigns.


Section 10.04    Successors and Assigns.


(j)    Subject to Section 6.03, the Borrower may not assign or delegate any of
its rights or duties under any of the Loan Documents without the prior written
consent of each of the Lenders.


(k)    Each Lender (including the Administrative Agent when acting as a Lender)
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under the Loan Documents (including all or a portion of
the Loan at the time owing to it); provided, however, that (i) except in the
case of an assignment to a Lender or an Affiliate of a Lender, the Borrower and
the Administrative Agent must give their prior written consent to such
assignment (which consents shall not be unreasonably withheld), provided that
the consent of the Borrower shall not be required if an Event of Default shall
exist, (ii) no assignee of any Lender shall be entitled to receive any greater
payment or protection under Section 2.07 or 2.12 than such Lender would have
been entitled to receive with respect to the rights assigned or otherwise
transferred unless such assignment or transfer shall have been made at a time
when the circumstances giving rise to such greater payment did not exist,
(iii) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement,
(iv) the amount of the Loan of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative

38

--------------------------------------------------------------------------------




Agent) shall not be less than $5,000,000 (or, if less, the total amount of such
Lender’s Loan), (v) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption and a
processing and recordation fee of $3,500 and (vi) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (d) of this
Section 10.04, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under the Loan Documents and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.07, 2.08, 2.12 and 10.05).


(l)    The Administrative Agent shall maintain a copy of each Assignment and
Assumption delivered to it, including the recordation of the names and addresses
of the Lenders and the principal amount of the Loan owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of the Loan Documents. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


(m)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, an Administrative Questionnaire
completed in respect of the Eligible Assignee (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) above and, to the extent required, the written
consent of the Borrower and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower. Upon the request of the assignee, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent a new Note or Notes to the order of such assignee in a principal amount
equal to the applicable Loan assumed by it pursuant to such Assignment and
Assumption and, if the assigning Lender has retained a Loan, upon the request of
the assigning Lender, the Borrower shall execute and deliver a new Note to the
order of such assigning Lender in a principal amount equal to the applicable
Loan retained by it. Canceled Notes shall be returned to the Borrower.


(n)    Each Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of the Loan owing to it and any Notes held by it);
provided, however, that (i) such Lender’s obligations under the Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
fee and cost protection provisions contained in Sections 2.03(b), 2.07, 2.08 and
2.12 to the same extent as if they were Lenders (provided, that the amount of
such benefit shall be

39

--------------------------------------------------------------------------------




limited to the amount in respect of the interest sold to which the seller of
such participation would have been entitled had it not sold such interest) and
(iv) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents, and such Lender shall retain
the sole right to enforce the obligations of the Borrower relating to the Loans
and to approve any amendment, modification or waiver of any provision of the
Loan Documents (other than amendments, modifications or waivers (A) decreasing
the amount of principal of or the rate at which interest is payable on any
Loans, (B) extending any scheduled date for the payment of principal of or
interest on any Loans or (C) releasing the First Mortgage Bond or releasing all
or substantially all of the collateral therefor, in each such case except
pursuant to Article VIII).


(o)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information.


(p)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special-purpose funding vehicle (an “SPC”) the
option to fund all or any part of the Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Loan, the Granting Lender shall be obligated to fund
such Loan pursuant to the terms hereof. The funding of a Loan by an SPC
hereunder shall fulfill the obligation of the Granting Lender to fund such Loan
to the same extent as if such Loan were funded by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under the Loan Documents for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. Notwithstanding anything to the contrary contained in
this Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This paragraph
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Loan is being funded by an SPC at the time of such
amendment.


(q)    Any Lender may at any time assign for security purposes all or any
portion of its rights under the Loan Documents to a Federal Reserve Bank;
provided that no such assignment shall release a Lender from any of its
obligations thereunder.


Section 10.05    Expenses; Indemnity, Damage Waiver.


(c)    The Borrower agrees to pay all reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of internal or
external legal counsel) (i) incurred by

40

--------------------------------------------------------------------------------




the Administrative Agent in connection with the preparation of the Loan
Documents, in connection with any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions thereby contemplated shall
be consummated) or in connection with the use of DXSyndicate, IntraLinks or any
similar service in relation to this Agreement or (ii) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with any Loan Document or any Loan.


(d)    The Borrower agrees that it shall indemnify the Administrative Agent and
the Lenders against, and hold them harmless from, any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or any of the other Loan Documents.


(e)    The Borrower agrees to indemnify the Administrative Agent and each Lender
and each of their respective directors, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of, (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.


(f)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not, as to
any Indemnitee, apply to special, indirect or consequential damages to the
extent resulting from, or punitive damages awarded on account of, conduct by
such Indemnitee that is determined by a court of competent jurisdiction by final
and nonappealable judgment to have constituted gross negligence or willful
misconduct by such Indemnitee.


(g)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this
Section 10.05 shall be payable on written demand therefor.



41

--------------------------------------------------------------------------------




Section 10.06    Right of Setoff. If an Event of Default shall have occurred and
be continuing and the Loans shall have been accelerated as set forth in
Article VII, each of the Lenders is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender (or person
Controlling such Lender) to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower are owed to a branch or office of such Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Any Lender shall
promptly notify the Borrower after exercising its rights under this Section.


Section 10.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
OTHER THAN THE FIRST MORTGAGE BOND, THE FIRST MORTGAGE AND THE SUPPLEMENTAL
INDENTURE, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


Section 10.08    Waivers; Amendment.


(a)    No failure or delay of the Administrative Agent or any Lender in
exercising any power or right under the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.


(b)    Neither any Loan Document nor any provision thereof may be waived,
amended or otherwise modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders; provided,
however, that no such agreement shall (i) without the consent of the applicable
Lender, (A) decrease the principal of or the rate of interest on such Lender’s
Loan or (B) extend the date for any scheduled payment of principal of or
interest on such Lender’s Loan or (ii) without the consent of each Lender, (A)
release the First Mortgage Bond or release all or substantially all of the
collateral therefor, in each such case except pursuant to Article VIII, or
(B) amend or modify the provisions of Section 2.09, the provisions of this
Section, the definition of “Required Lenders” or any other provision requiring
the consent or agreement of each of the Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent under the Loan Documents without the prior

42

--------------------------------------------------------------------------------




written consent of the Administrative Agent. Each Lender and each holder of a
Note shall be bound by any waiver, amendment or modification authorized by this
Section regardless of whether its Note shall have been marked to make reference
thereto, and any consent by any Lender or holder of a Note pursuant to this
Section shall bind any person subsequently acquiring a Note from it, whether or
not such Note shall have been so marked.


Section 10.09    Interest Rate Limitation. Notwithstanding anything herein or in
any Notes to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable under any Note held by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.


Section 10.10    Entire Agreement. Each Loan Document constitutes the entire
contract between or among the parties relative to the subject matter thereof,
and any previous agreement between or among the parties with respect to the
subject matter thereof is superseded by such Loan Document. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.


Section 10.11    Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.


Section 10.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


Section 10.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.



43

--------------------------------------------------------------------------------




Section 10.14    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


Section 10.15    Jurisdiction; Consent to Service of Process.


(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.


(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


Section 10.16    USA Patriot Act Notification. Each Lender hereby notifies the
Borrower that, pursuant to the requirements of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Interrupt and Obstruct
Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and to provide true, accurate and complete information to such Lender in
response to any such request.




[Signature pages follow.]



44

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the date first above written.




AVISTA CORPORATION



By:     /S/ MARK T. THIES    
Name:    Mark T. Thies
Title:     Senior Vice President, Chief Financial
    Officer and Treasurer





--------------------------------------------------------------------------------






UNION BANK, N.A.,
as Administrative Agent and Lender


By:     /S/ PASCAL UTTINGER    
Name:    Pascal Uttinger
Title:     Director







--------------------------------------------------------------------------------




EXHIBIT A






[FORM OF]
NOTE




$__________    __________, 20__




FOR VALUE RECEIVED, the undersigned, AVISTA CORPORATION, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
____________________ (the “Lender”), at the office of Union Bank, N.A., as
administrative agent (the “Administrative Agent”), at 445 South Figueroa Street,
Los Angeles, California, on the Maturity Date, as defined in the Term Loan
Agreement dated as of August 14, 2013 among the Borrower, the Lenders listed in
Schedule 2.01 thereto and Union Bank, N.A., as Administrative Agent (the “Loan
Agreement”), the aggregate unpaid principal amount of the Loan (as defined in
the Loan Agreement) of the Lender under the Loan Agreement, in lawful money of
the United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount hereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Loan Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Loan Agreement.


The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


The Loan evidenced by this Note and all payments and prepayments of the
principal thereof and interest thereon and the date and maturity date thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not affect the obligations of the
Borrower under this Note.


This Note is one of the Notes referred to in the Loan Agreement, which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Loan Agreement,



--------------------------------------------------------------------------------




all upon the terms and conditions therein specified. This Note shall be
construed in accordance with and governed by the laws of the State of New York
and any applicable laws of the United States of America.




AVISTA CORPORATION




By:                     
Name:                     
Title:                     

2

--------------------------------------------------------------------------------




Loan and Payments




Date
Amount of Loan
Maturity
Date
Payments of
Principal and Interest
Unpaid Principal Balance of Note
Name of Person Making Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






3

--------------------------------------------------------------------------------




EXHIBIT B




[FORM OF]
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Term Loan Agreement identified below
(as amended, the “Loan Agreement”). The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
assigned amount and percentage interest identified below of the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Lender) against any person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity, in each case related
to the rights and obligations sold and assigned pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment are without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[an Affiliate of [identify existing Lender]] 1 


3.
Borrower:        Avista Corporation



4.
Administrative Agent:     Union Bank, N.A.



5.
Loan Agreement:    Term Loan Agreement dated as of August 14, 2013 among Avista
Corporation, the Lenders listed in Schedule 2.01 thereto and Union Bank, N.A.,
as Administrative Agent


1 
Include if applicable.






--------------------------------------------------------------------------------






6.
Assigned Interest:



Aggregate Amount of Loans for all Lenders2
Amount of Loan Assigned2
Percentage3 Assigned of Loans for all Lenders
$
$
%
$
$
      %
$
$
      %



[7.    Trade Date: _______________, 20__]4 


Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:                     
Name:                     
Title:                     


ASSIGNEE


[NAME OF ASSIGNEE]


By:                     
Name:                     
Title:                     
[Consented to and] Accepted:


UNION BANK, N.A., as Administrative Agent


By:                     
Name:                     
Title:                     





2 
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

4 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



2



--------------------------------------------------------------------------------




[Consented to:


AVISTA CORPORATION


By:                     
Name:                     
Title:                     ]5 







5 To be included if such consent is required by the terms of the Loan Agreement.


3

--------------------------------------------------------------------------------




ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Loan Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Person (as defined in Section 2.12(g) of the Loan Agreement), attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) effective on the Effective Date, appoints
and authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.





--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





2

--------------------------------------------------------------------------------




EXHIBIT C




[FORM OF]
ADMINISTRATIVE QUESTIONNAIRE




ACCOUNT: Avista Corporation


FACILITY: Term Loan Facility
    
LEGAL NAME OF LENDER:



--------------------------------------------------------------------------------



Operations Contact
(Draws/Repayments/Funding Matters)


Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 



Credit Contact
(Compliance Matters and Financial Statements)


Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 



Wire Instructions:
    
    
    





--------------------------------------------------------------------------------




SCHEDULE 2.01


Names, Addresses and Loan Amounts of Initial Lenders




Lender


Loan Amount
Union Bank, N.A.
445 South Figueroa Street
Los Angeles, CA 90071
Attention: Bryan Read
Telecopy: 213-236-4096




$90,000,000




TOTAL:
___________
$90,000,000








--------------------------------------------------------------------------------




SCHEDULE 3.13


Significant Subsidiaries




None.



--------------------------------------------------------------------------------




SCHEDULE 4.01(c)(ii)


Required Governmental Approvals




Washington


Order Establishing Compliance with RCW 80.08.040, Relating to Securities
Issuance, entered July 13, 2011, in Docket No. U-111176 of the Washington
Utilities and Transportation Commission.


Order Amending Commission’s Order No. 1 Establishing Compliance with RCW
80.08.040, Relating to Securities Issuance, entered August 24, 2011, in Docket
No. U-111176 of the Washington Utilities and Transportation Commission.


Oregon


Order No. 11-334, entered August 26, 2011, in file number UF 4269 from the
Public Utility Commission of Oregon.


Idaho


Order No. 32338, entered August 25, 2011, in Case No. AVU-U-11-01 of the Idaho
Public Utilities Commission.


Montana


Default Order No. 4535, entered July 2, 1979, in Docket No. 6690 of the Public
Service Commission of the State of Montana.





--------------------------------------------------------------------------------




SCHEDULE 6.01


Existing Secured Indebtedness




First Mortgage Bonds Outstanding under Mortgage and Deed of Trust Dated as of
June 1, 1939, as Modified by Supplemental Indentures Thereto







--------------------------------------------------------------------------------




SUPPLEMENTAL
 INDENTURE
DATED AS OF
SERIES
PRINCIPAL
AMOUNT
 ISSUED
PRINCIPAL
AMOUNT
OUTSTANDING
NO.
DESIGNATION
Twenty-Sixth
April 1, 1993
24
Secured Medium-Term Notes, Series A ($250,000,000 authorized)
$250,000,000
$36,000,000
Thirty-fourth
November 1, 2004
32
5.45% Series due 2019
$90,000,000
$90,000,000
Thirty-fifth
December 1, 2004
33
Collateral Series 2004A
$88,850,000
$25,000,000
Thirty-ninth
November 1, 2005
39
6.25% Series due 2035
$100,000,000
$50,000,000
$100,000,000
$50,000,000
Forty-first
December 1, 2006
41
5.70% Series due 2037
$150,000,000
$150,000,000
Forty-second
April 1, 2008
42
5.95% Series due 2018
$250,000,000
$250,000,000
Forty-sixth
September 1, 2009
46
5.125% Series due 2022
$250,000,000
$250,000,000
Forty-eighth
December 1, 2010
48
Collateral Series 2010A
$66,700,000
$66,700,000
Forty-eighth
December 1, 2010
49
Collateral Series 2010B
$17,000,000
$17,000,000
Forty-ninth
December 1, 2010
50
3.89% Series due 2020
$52,000,000
$52,000,000
Forty-ninth
December 1, 2010
51
5.55% Series due 2040
$35,000,000
$35,000,000
Fiftieth
December 1, 2010
52
1.68% Series due 2013
$50,000,000
$50,000,000
Fifty-first
February 1, 2011
53
Collateral Series 2011A
$400,000,000
$400,000,000
Fifty-third
December 1, 2011
54
4.45% Series due 2041
$85,000,000
$85,000,000
Fifty-fourth
November 1, 2012
55
4.23% Series due 2047
$80,000,000
$80,000,000



Aggregate principal amount of First Mortgage Bonds outstanding through and
including the Fifty-fourth Supplemental Indenture (but excluding the Fifty-fifth
Supplemental Indenture) = $1,736,700,000.

